United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2178
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Bennie Billups,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 14, 2008
                                  Filed: February 4, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Bennie Billups seeks to appeal the 70-month prison sentence the district court1
imposed after he pleaded guilty to being a felon in possession of a firearm in violation
of 18 U.S.C. § 922(g)(1). Billups’s counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), suggesting that the sentence is
unreasonable, but acknowledging that Billups’s plea agreement contained an appeal
waiver. In a pro se supplemental brief, Billups indicates that his counsel was



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
ineffective, and asserts that he has no recollection of signing an appeal waiver. He has
also moved to proceed pro se on appeal.

       We note that ineffective-assistance claims are more properly brought in
proceedings under 28 U.S.C. § 2255. See United States v. Cook, 356 F.3d 913, 919-
20 (8th Cir. 2004). Despite Billups’s assertion, we conclude upon reviewing the
record that he knowingly and voluntarily entered into his plea agreement and appeal
waiver; and we further conclude that this appeal falls within the scope of the broad
appeal waiver, and that enforcing the waiver would not result in a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(conditions for enforcing appeal waiver); United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal beyond the scope of the
waiver. Therefore, we enforce the appeal waiver and dismiss the appeal. We also
grant counsel’s motion to withdraw, contingent on counsel satisfying his obligations
under Part V of this court’s plan to implement the Criminal Justice Act. We deny
Billups’s motion as moot.
                       ______________________________




                                          -2-